PER CURIAM.
We affirm appellant’s conviction in all respects but note that the trial court orally “recommended” that appellant receive alcohol and substance abuse treatment. The trial court’s written order reflects that such treatment was “ordered.” As such, we remand with directions for the trial court to enter a written order conforming to its oral pronouncement. See McBride, v. State, 617 So.2d 405 (Fla. 4th DCA 1993); Tannihill v. State, 559 So.2d 608 (Fla. 4th DCA 1990).
GUNTHER, C.J., and STONE and POLEN, JJ., concur.